Appellate Case: 22-1270     Document: 010110778141       Date Filed: 12/06/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 6, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  PATRICK M. ZIMMER,

        Plaintiff - Appellant,

  v.                                      Nos. 22-1270, 22-1271, 22-1272, 22-1273,
                                                     22-1274, 22-1275
  GORDON P. GALLAGHER, Magistrate             (D.C. Nos. 1:22-CV-02013-LTB,
  Judge,                                   1:22-CV-02018-LTB, 1:22-CV-02019-
                                           LTB, 1:22-CV-02022-LTB, 1:22-CV-
        Defendant - Appellee.                02021-LTB, 1:22-CV-02016-LTB)
                                                         (D. Colo.)
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________


       Patrick M. Zimmer, proceeding pro se, appeals the district court’s summary

 dismissals of his six nearly identical complaints on the grounds they were frivolous,

 malicious, and abusive. See 28 U.S.C. § 1915(e)(2)(b)(i). Exercising jurisdiction




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the appellant’s request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-1270      Document: 010110778141        Date Filed: 12/06/2022     Page: 2



 under 28 U.S.C. § 1291, we affirm and dismiss the appeals as frivolous. We deny his

 request to proceed in forma pauperis (“ifp”) on appeal. 1

                                    I. BACKGROUND

        Mr. Zimmer filed six civil actions against Magistrate Judge Gallagher, each (1)

 alleging that Magistrate Judge Gallagher’s actions and orders in a separate case

 violated his rights under the Fourteenth Amendment, and (2) seeking five million

 dollars in damages.

        The district court summarily dismissed the cases, stating they “appear to be

 nothing more than an attempt to manipulate the assignment of judges in Plaintiff’s

 cases” and “are malicious and abusive for that reason.” ROA at 9-11. It further

 stated that sovereign immunity bars a claim asserted against a federal officer in his

 official capacity, and absolute immunity bars suits seeking money damages against

 judges exercising their judicial discretion.

        Mr. Zimmer filed a notice of appeal. The district court denied leave to appeal

 ifp under 28 U.S.C. § 1915(a)(3), which provides that “[a]n appeal may not be taken

 in forma pauperis if the trial court certifies in writing that it is not taken in good

 faith,” as the district court did here.




        1
         Because Mr. Zimmer appears pro se, “we liberally construe his filings, but
 we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir.
 2013).

                                                  2
Appellate Case: 22-1270    Document: 010110778141         Date Filed: 12/06/2022   Page: 3



                                    II. DISCUSSION

       We review the district court’s dismissal of claims as frivolous under 28 U.S.C.

 § 1915(e)(2)(b)(i) for abuse of discretion. See Fogle v. Pierson, 435 F.3d 1252, 1259

 (10th Cir. 2006). If the frivolousness determination turns on an issue of law, our

 review is de novo. Conkle v. Potter, 352 F.3d 1333, 1335 n.4 (10th Cir. 2003).

       Mr. Zimmer argues that under Harper v. McDonald, 679 F.2d 955 (D.C. Cir.

 1982), cases brought under the constitutional amendments are not frivolous. Aplt.

 Br. at 2. Beyond stating that oral argument will not be necessary, he leaves the rest

 of the pro se appeal brief form blank. Id. at 3-4.

       The district court did not abuse its discretion. When a plaintiff proceeds ifp

 before the district court, 28 U.S.C. § 1915 requires judges to dismiss the proceeding

 “at any time if the court determines” that it “is frivolous or malicious.” 28 U.S.C.

 § 1915(e)(2). Rather than appeal the district court’s unfavorable ruling in his

 separate case, Mr. Zimmer filed six suits against Magistrate Judge Gallagher. The

 district court did not abuse its discretion in concluding that these suits were

 “frivolous, malicious, and abusive.” ROA at 9.

       Mr. Zimmer’s reliance on Harper v. McDonald is unavailing. In Harper, the

 D.C. Circuit explained that the district court possessed jurisdiction over claims made

 “directly under the Constitution” when, unlike Mr. Zimmer’s claims here, they were

 neither “wholly insubstantial nor frivolous.” 679 F.2d at 956 (quotations omitted).

       Because Mr. Zimmer lists no other issues on these appeals, any other

 arguments he made before the district court are waived. See Burke v. Regalado, 935

                                                3
Appellate Case: 22-1270     Document: 010110778141          Date Filed: 12/06/2022   Page: 4



 F.3d 960, 995 (10th Cir. 2019) (“The failure to raise an issue in an opening brief

 waives that issue.” (quotations omitted)). And even if Mr. Zimmer had properly

 presented other arguments in this appeal, we agree with the district court that

 sovereign immunity and absolute immunity shield Magistrate Judge Gallagher from

 suit. See United States v. Mitchell, 463 U.S. 206, 212 (1983); Andrews v. Heaton,

 483 F.3d 1070, 1076 (10th Cir. 2007).

                                    III. CONCLUSION

        We affirm the district court's dismissal of the six actions as frivolous, dismiss

 these appeals as frivolous, and assess a strike against Mr. Zimmer under the Prisoner

 Litigation Reform Act. See 42 U.S.C. § 1997(e). 2 Because Mr. Zimmer fails to show

 “the existence of a reasoned, nonfrivolous argument on the law and facts in support

 of the issues raised in his action,” Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312

 (10th Cir. 2005), we deny his motion for leave to proceed ifp on appeal. Mr. Zimmer

 is obligated to pay the filing fee in full for each of his appeals. 3


                                               Entered for the Court


                                               Scott M. Matheson, Jr.
                                               Circuit Judge



        2
         Because Mr. Zimmer has accrued more than three strikes, he may no longer
 proceed ifp in any civil action filed in federal court unless he is in imminent danger
 of physical injury. 28 U.S.C. § 1915(g); see also Thompson v. Gibson, 289 F.3d
 1218, 1222-23 (10th Cir. 2002).
        3
         Mr. Zimmer’s Notice, filed on November 28, 2022, does not raise
 meritorious arguments or alter this disposition.
                                                  4